DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s request for AFCP and amendment filed on 01/02/2021 is acknowledged and has been accepted by the Examiner.  Claims 1-40 are pending in the application and have been examined.
Claims 1-40 are allowable in view of the amendment and arguments presented by the applicant on 09/28/2021 and reasons stated in the Office action mailed on 07/28/2021.  All rejections of claims detailed in the Office action mailed on 07/28/2021 have been withdrawn.
Allowable Subject Matter
Claims 1-40 are allowable.
Claims 1-40 are allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an ellipsometer comprising: a polarization state generator comprising a Fresnel cone that receives the polarized light and produces sample light having a plurality of polarization states at each of the multiple wavelengths that is directed to a sample, and comprising a polarization state analyzer that receives reflected light produced by the sample light reflecting from the sample and produce a plurality of polarization states of the reflected light; and further comprising a two-dimensional sensor that receives the reflected light from the polarization state analyzer, in combination with the rest of the limitations of the respective claims.
Hawley et al ("Passive broadband full Stokes polarimeter using a Fresnel cone," Scientific Reports, 9:2688, 2/25/2019) is the closest prior art to the Applicant’s claimed invention.  However Hawley et al does not teach of an ellipsometer comprising: a polarization state generator comprising a Fresnel cone that receives the polarized light and produces sample light having a plurality of polarization states at each of the multiple wavelengths that is directed to a sample.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886